Citation Nr: 1105326	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
with spasms, claimed as degenerative arthritis of the lumbar 
spine (hereinafter referred to as a "lumbar spine disorder").

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a gunshot wound to the face.

3.  Entitlement to a rating in excess of 10 percent for 
temporomandibular dysfunction, residuals of fractured mandible 
secondary to a gunshot wound.

4.  Entitlement to a compensable rating for mild paralysis of the 
right side of the face secondary to a gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984, 
and from March 1990 to July 1993, with service in the U.S. Army 
Reserve and Ohio Army National Guard from August 1980 until his 
retirement from the Reserve in July 1993; presumably this 
includes periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Subsequently, the claims file was transferred 
to the jurisdiction of the RO in Atlanta, Georgia.

On his VA Form 9, Substantive Appeal, the appellant indicated 
that he only desired to appeal the four issues listed on the 
title page, although the Statement of the Case had also 
considered his claim for a higher rating for tension/migraine 
headaches.  As the appellant has failed to perfect his appeal for 
this issue, it is deemed withdrawn.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims on appeal 
at this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  

A preliminary review of the record discloses that additional 
development is necessary concerning all of the Veteran's claims 
remaining on appeal.

In November 2005, the RO received from the Veteran certain 
documents date-stamped with his Social Security number indicating 
that he had applied for disability benefits from the Social 
Security Administration (SSA) in 2004 or 2005.  However, there is 
no indication that the RO ever attempted to obtain the complete 
SSA medical file.  While a Request for Medical Advice dated in 
July 2005 suggests that the Veteran sought SSA disability 
benefits because of claimed residuals of a gunshot wound he 
suffered while on active duty, including a lumbar spine disorder, 
lock jaw, and bullet fragments in the head, other physical and 
psychological complaints also were noted.  Nowhere in the claims 
file is there any indication of how long the Veteran was in 
receipt of SSA disability benefits and the reason for such an 
award.  Medical records associated with the SSA may be relevant 
to the question of whether the Veteran's back and neck disorders 
are related to service and to the severity of his 
temporomandibular dysfunction and the paralysis on the right side 
of his face.

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claims for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded.  As noted above, information in the claims 
file strongly suggests that the Veteran sought SSA disability for 
the claimed residuals of his inservice gunshot wound.  As there 
is a reasonable possibility that the SSA records could help the 
Veteran substantiate his claims on appeal, the duty to assist 
requires VA to attempt to obtain these records.  Therefore, on 
remand the RO/AMC shall attempt to obtain a complete copy of the 
Veteran's SSA medical file.

Regarding the Veteran's petition to reopen his claim for service 
connection for a lumbar spine disorder, the Board notes that in 
order to reopen his claim the new and material evidence the 
Veteran introduces must show that he has a current lumbar spine 
disability.  This is because when this service connection claim 
was last denied in a March 1995 rating decision, the RO 
essentially found that the Veteran did not then have a current 
disability.  See 38 C.F.R. § 3.156.  

The Board's preliminary review of the claims file discloses that 
a May 2005 magnetic resonance imaging (MRI) scan taken for VA 
showed posterior central disc protrusion at L5-S1 which was not 
causing any significant spinal canal stenosis.  The remainder of 
the medical evidence associated with the claims file since the 
prior final decision of March 1995, before and after this MRI 
scan, showed complaints and treatment for back pains, chronic 
lower back pain, and back spasms without any diagnosis of 
degenerative joint disease and with normal X-ray studies.  (See 
VA medical records dated in July 2000, April 2003, October 2004, 
November 2004, December 2004, January 2005, March 2005, April 
2005, May 2005, January 2006, March 2007, and October 2009.)

In view of the above, it is unclear to the Board whether the May 
2005 MRI scan reveals pathology causing an current disability, 
beyond mere complaints of pain. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.").  As it is unclear whether there is a current 
disability, the Board finds that new and material evidence has 
yet to be submitted.  As such, VA is not authorized under the 
circumstances to authorize an examination to make a clear 
determination as to the presence of a current disability.  
38 C.F.R. § 3.159(c)(4)(iii).  However, assistance in obtaining 
records is permissible to determine whether there may be new and 
material evidence in a particular claim to reopen.  38 C.F.R. 
§ 3.159(c).  In this case, it was noted in the records above that 
the Veteran also has a private medical provider and this 
physician might have additional medical evidence of a current 
lumbar spine disorder.  Therefore, on remand the RO/AMC shall 
request the Veteran and his representative to provide any 
additional medical evidence they may have of clear cut evidence 
of a current lumbar spine disability.  

Concerning the Veteran's claim for service connection for a 
cervical spine disorder, to include as secondary to a gunshot 
wound to the face, notice provided to the Veteran in 
correspondence dated in December 2004, January 2006, and December 
2009 failed to include any notice of the information and evidence 
needed to substantiate a secondary service connection claim under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

Under the theory of secondary service connection, the Veteran is 
contending that if he is not entitled to direct service 
connection for his cervical spine and lumbar spine claims on the 
merits then he might be entitled to service connection if either 
was caused by or aggravated by one of his service-connected 
disorders associated with his inservice gunshot wound.  
Therefore, on remand, the Veteran shall be provided with proper 
VCAA notice pertinent to his secondary service connection claims.  
This will include not only the claim for service connection for a 
cervical spine disorder, but also his claim for service 
connection for a lumbar spine disorder, if the latter claim is 
deemed reopened and adjudicated on the merits.  

Although the Veteran underwent a VA examination in December 2005 
to assess his reported cervical spine disorder, scrutiny of this 
VA examination reveals the examination is not adequate because 
the examiner did not have access to the claims file.  See 38 
C.F.R. § 4.2 (noting that if the findings on an examination 
report do not contain sufficient detail, it is incumbent to 
return the report as inadequate for evaluation purposes).  While 
cervical spine degenerative joint disease was diagnosed per X-ray 
study, the VA examiner opined that any current cervical spine 
disorder was not secondary to the Veteran's gunshot wound in 
service because there was no evidence that the Veteran had any 
involvement of the neck as a result of his gunshot wound.  

However, private hospital records and treatment records from 
Walter Reed Army Medical Center show that the Veteran was treated 
for a gunshot wound to the face in August 1992.  Several August 
1992 Prince George's Hospital Center records refer to the Veteran 
having been shot in the neck and swelling and expansion in the 
left neck.  The September 1992 Walter Reed Army Medical Center 
discharge summary noted that small bullet fragments had exited 
the back of the left side of the neck.  

Therefore, on remand another VA examination shall be scheduled to 
determine whether the Veteran's currently diagnosed cervical 
spine degenerative joint disease is related to military service 
or is secondary to one of his service-connected disabilities.  
Assistance by VA includes obtaining an examination and medical 
opinion when such is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Under the circumstances, the Board finds 
that this assistance is necessary in order to fulfill the mandate 
of the VCAA.

Regarding the Veteran's claims for higher ratings for his 
temporomandibular dysfunction and paralysis of the right side of 
the face, the Board notes that during his September 2010 Board 
hearing the Veteran testified that his temporomandibular 
dysfunction affected his eating and chewing to some degree while 
the mild paralysis on the right side of his face sometimes caused 
slurring of speech and that he felt numb on that side of his 
face.  The Veteran and his representative referred to eye or 
facial surgery that was to be scheduled for later in the year at 
the VA Medical Center ("VAMC") in Atlanta.  His representative 
said that he would try and obtain those VA medical records 
related to the surgery because they might lend some support to 
the severity of the Veteran's facial drooping and 
temporomandibular dysfunction disorders.  (See hearing transcript 
at pp. 5, 9.)  No such records have been associated with the 
claims file.

On remand, the RO/AMC should obtain and associate with the claims 
file all outstanding VA medical records related to the Veteran's 
claims now on appeal.  The Board notes that the claims file 
contains no VA medical records dated after December 2009.  
Therefore, any additional VA medical records should be obtained, 
especially any concerned with the Veteran's eye or facial surgery 
in late 2010.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with 
appropriate notice, pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the requirements 
for establishing secondary service connection 
pursuant to 38 C.F.R. § 3.310, for his claim 
for service connection for a cervical spine 
disorder, to include as secondary to a 
gunshot wound to the face, and should it be 
reopened on remand, his claim for service 
connection for a lumbar spine disorder.

2.  The RO/AMC shall contact the Social 
Security Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding his application 
for SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  The RO/AMC shall contact the Veteran and 
his representative and request they furnish 
the names, addresses and approximate dates of 
treatment for all medical care providers, VA 
and non-VA, who treated the Veteran for his 
lumbar spine, cervical spine, jaw, and facial 
drooping disorders and whose records are not 
found within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment from the Atlanta 
VAMC, for the period from December 2009 to 
the present, especially any records of eye or 
facial surgery in late 2010.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.

4.  The RO/AMC shall also arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether degenerative 
joint disease of the cervical spine is 
related to service.  The entire claims file 
and a copy of this Remand must be reviewed by 
the examiner in conjunction with conducting 
the examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
performed.  All findings should be reported 
in detail.

In discussing his/her opinion, the examiner 
should acknowledge the Veteran's lay 
statements of his history of neck pain.  The 
rationale for all opinions expressed should 
be provided in the report of examination.  
The examiner is requested to review all 
pertinent records associated with the claims 
file, and following this review and the 
examination offer an opinion as to the 
following:

Whether it is at least as likely as not (a 50 
percent probability or greater) that any 
degenerative joint disease of the cervical 
spine is related to any of the Veteran's 
service-connected gunshot wound disorders, or 
is otherwise related to any event or incident 
in service.

5.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to each claim.

6.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


